﻿1.	I warmly congratulate Mr. Illueca on his election to the important post of President of the thirty-eighth session of the General Assembly. I wish him and the Secretary-General every success in their work.
2.	We are extremely grateful to the President of the thirty-seventh session, My. Hollai, for the work he did.
3.	The delegation of the Ukrainian SSR wishes to congratulate Saint Christopher and Nevis on its admission to membership in the United Nations.
4.	The current session of the General Assembly is taking place at a difficult and troubled time, a time crucial to the future of mankind. In an international situation of acute tension what is needed is a sober and objective analysis of current alarming trends in international relations and sensible conclusions consistent with the ultimate interests of mankind.
5.	Nevertheless, this approach is being rejected by the aggressive imperialist circles of the United States. They have openly embarked on a policy based on a position of strength and on interference in the internal affairs of sovereign States. The arms race they have unleashed, an unprecedented military build-up, large-scale programmes for manufacturing all kinds of weapons—nuclear, chemical and conventional—and plans to extend the arms race to outer space are, in effect, incontrovertible proof that the United States is creating the material basis for war. Vast sums already running into trillions of dollars are being allocated to finance the United States military build-up.
6.	The plans to deploy new United States medium-range missiles on the continent of Europe are extremely dangerous. In practice, their implementation would mean the creation of a first-strike capability in the immediate vicinity of vital centers of the USSR and other Warsaw Treaty countries. It would appear that those who intend to do this—and they are the very ones promoting the idea that nuclear war is possible or even admissible—are prey to the illusion that if these missiles are launched against Soviet targets from Western European countries rather than from United States territory, then it would be those countries that would be the targets of retaliation. In acting in this way, Washington is making the countries and peoples of Western Europe its nuclear hostages.
7.	The programmes for developing and manufacturing the very latest weapons systems, which are being formulated and implemented in the United States, are aimed
at disrupting the existing parity of forces between the North Atlantic Treaty Organization [M47TO] and the Warsaw Treaty countries and at securing a dominant world position for the United States. Such an open militaristic course poses a serious threats to peace, heightens international tension and is edging the world towards a nuclear conflict and increasing the risk of nuclear war.
8.	In order to justify its militaristic course and its further escalation of tension, the United States Administration has invented the myth of a Soviet military threat, has proclaimed a crusade against socialism as a social system and is trying by its actions to transfer ideological differences onto the plane of relations among States. Mr. Yuri Andropov, General-Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the USSR, said on 28 September that such actions are absurd and inadmissible, especially now in the nuclear age [see
9.	The realities of the existing international situation call for particular restraint in all spheres of relations among States, above all when the interests of countries with differing social systems are involved.
10.	In the present extremely acute and tense international situation, no task is more urgent or important than that of preserving peace and preventing nuclear war. The very survival of life on earth depends on accomplishing that task, There is no doubt but that the United Nations has an important part to play in this noble undertaking.
11.	The thirty-eighth session of the General Assembly must make its own contribution to curbing the arms race and normalizing the international situation. It would be entirely logical if this session were to focus its attention on such central issues as the prevention of nuclear war, an early halt to the arms race, the prevention of the spread of that arms race to new areas, and movement towards disarmament, particularly nuclear disarmament. There is no other reasonable or reliable way of solving these urgent priority problems than to hold honest negotiations and to explore and find mutually acceptable solutions.
12.	Numerous foreign-policy initiatives of the Soviet Union and other Socialist countries have created a concrete and practical basis for taking urgent action to prevent nuclear war, curb the arms race, bring about disarmament, eliminate hotbeds of tensions and improve the international political climate.
13.	Of undying historic importance is the unilateral obligation assumed by the Soviet Union not to be the first to use nuclear weapons and its appeal to the other nuclear Powers to follow suit—something to which, most regrettably, the United States and its nuclear partners have hot yet responded, although the renunciation of the first use of nuclear weapons by all the nuclear Powers would in effect mean that the possibility of nuclear war could be ruled out altogether.
14.	The new Soviet proposal to include in the agenda of the thirty-eighth session an important and urgent item entitled  Condemnation of nuclear war has been dictated by the same profound concern for the
destinies of the world and for the prevention of nuclear war. Nuclear war must be condemned resolutely, unconditionally and for all time. Any ideas involving the admissibility of nuclear war are criminal and should be subject to the severest condemnation. We strongly advocate the adoption of a United Nations declaration specifically devoted to the condemnation of nuclear war.
15.	The Ukrainian SSR believes that proposals to freeze nuclear arms and to reduce them substantially on the basis of equality and equal security are important for the limitation of arms. A simultaneous quantitative and qualitative nuclear arms freeze by either all the nuclear Powers or, initially, by the United States and the Soviet Union as an example to the other nuclear States would undoubtedly increase the  degree of trust among nations and would help in practical terms to move towards breaking the vicious circle of the arms race. This noble goal is pursued by the Soviet Union proposal that the thirty- eighth session of the General Assembly adopt a resolution entitled  Nuclear-arms freeze. We hope it will win wide support from States Members of the Organization.
16.	Strategic programmes for militarizing outer space, being developed and implemented in the United States, are causing grave concern. A programme for developing outer-space attack systems designed to destroy targets in outer space and on earth is being carried out. Outer-space combat systems are seen as a key element of a first-strike capability.
17.	The Ukrainian SSR fully shares the conclusion that the development of various kinds of outer-space arms and weapons systems will make international arms control, limitation and reduction agreements much more difficult to achieve. The stationing of arms in outer space will constitute yet another broad channel of the arms race. That is why any plans to turn outer space into a source of mortal danger to mankind must be securely blocked. The draft international treaty on the prohibition of the stationing of weapons of any kind in outer space, proposed in 1981 by the Soviet Union,' serves that very purpose. In order to prevent the militarization of outer space, the USSR has submitted to the current session a proposal entitled  Conclusion of a treaty on the prohibition of the use of force in outer space and from outer space against the Earth.
18. Outer space must not be allowed to become a source of danger of war and an arena for conflict and confrontation. It must remain free from any weapons. We believe that the current session of the General Assembly must bring to bear the weight of its authority in favour of finding a solution to this extremely urgent problem as soon as possible.
19.	A well-founded comprehensive programme of measures to limit and reduce arms, particularly nuclear arms, has been proposed by the Warsaw Treaty countries in their Prague Political Declaration  of particular significance is the proposal container m that document that the NATO countries should conclude a treaty with the Warsaw Treaty countries on the mutual non-use of military force and on the maintenance of relations of peace between these two groupings. In essence, this proposal means the renunciation of the first use of both nuclear and conventional weapons and, hence, the renunciation of the use of military force against each other in general. Unfortunately, not everyone has yet realized that such a treaty, if signed, would considerably improve the situation in Europe and in the world as a whole and would have a substantial positive impact upon the ongoing negotiations on the limitation of arms and, equally important, would be conducive to the creation of a climate of trust.
20.	The task of eliminating the threat of nuclear war calls for urgent efforts in all areas. This applies above all to the most acute problem of the limitation and reduction of strategic arms and the limitation of nuclear arms in Europe. The United States Administration has taken an obstructionist stand on these major issues and is seeking to acquire military superiority while attempting to use negotiations as a cover for its moves aimed at a military build-up to the detriment of the security of other States.
21.	In recent weeks the United States has been giving wide publicity to its so-called more flexible stand in the Geneva disarmament negotiations. On 26 September this was referred to from this very rostrum. Ill- informed people might get the impression that the United States position has changed for the better and that it is now up to the Soviet side to respond. But is that really the case? Unfortunately not. The United States still has no intention of renouncing the deployment of its new nuclear missiles in Europe. It continues to propose to negotiate only on the number of Soviet medium-range missiles to be reduced and on the number of United States missiles to be deployed in Europe over and above the nuclear arsenal already possessed by NATO. The United States remains categorically opposed to counting British and French missiles and nuclear-capable aircraft and is reluctant to admit that the Soviet Union is compelled to maintain in its possession an equivalent counterpart of these weapons.
22.	Clearly there has been no change in the United States position on these two central issues. What, then, is the meaning of these American pronouncements?
23.	First, as we know, Washington claims to possess the right to deploy in Europe as many new United States missiles as the Soviet Union has not only in its European but also in its Asian area. The reply to Washington has been that this is not logical. Now the United States of America is proposing another approach, the entire  novelty  and  flexibility  of which boil down to its promise not to deploy all its missiles in Europe but rather a certain number of them, the rest being deployed  elsewhere , which would nevertheless be close to Soviet territory. Does this really change anything of substance?
24.	Secondly, the United States and NATO are known to have plans to deploy 572 medium-range nuclear missiles—108 Pershing 2 missiles and 464 ground-launched cruise missiles—in Europe. Now the United States has declared that if the Soviet side were to agree, for example, to the deployment of 450 rather than 572 United States missiles in Europe and in other areas adjacent to the Soviet Union and to an equivalent reduction of its own missiles, the United States would consider the question of mixing those two types of United States missiles to be deployed. It is obvious that there is nothing new here either, just vague formulas. What is in fact being proposed is that the Soviet Union should reduce missiles while the United States is to deploy them.
25.	Thirdly, the United States has expressed its willingness to consider the inclusion, in an agreement on the limitation of nuclear weapons in Europe, of nuclear- capacity aircraft of medium range, with the following reservations: that the Soviet Union would agree to the deployment of new United States missiles in Europe and elsewhere; and that the agreement should cover all types of Soviet aircraft of medium range while leaving out hundreds of United States aircraft of equivalent range that are either stationed in Western Europe or based on aircraft carriers close to its shores, as well as all aircraft 
systems of the NATO allies of the United States. Here is another transparent attempt to project a false image of a change in the United States position. In fact, however, nothing new, no constructive spirit or true flexibility has emerged. This is a propaganda manoeuvre designed to mislead public opinion and make it easier to go ahead with the missile deployment plan.
26.	The same kind of misleading manoeuvring is being used by the United States with regard to the limitation and reduction of strategic arms. The modernization and build-up of qualitatively new strategic nuclear weapons systems, and the ensuring of a unilateral advantage for the United States in this category of weapons too, is cynically portrayed as a genuine contribution to the reduction of nuclear arsenals.
27.	If genuine progress is to be achieved in the negotiations, a different approach must be adopted, one which would ensure mutually acceptable solutions which would not prejudice the legitimate interests of any party. What is needed is the political will to reach a just and honest agreement which would result in the effective reduction of the level of nuclear confrontation in strict accordance with the principle of equality and equal security. It is precisely that kind of approach that the Soviet Union has been following in the Geneva negotiations.
28.	Efforts are also needed in other areas. One of those areas would be the cessation and prohibition of all nuclear-weapon tests by all States. To achieve progress in this important area the Soviet Union submitted the basic provisions of a treaty on the complete and general prohibition of nuclear-weapon tests at the thirty-seventh session of the General Assembly  and proposed that for the duration of the negotiations a moratorium be declared on tests of all nuclear weapons and of new kinds and types of nuclear-weapon delivery vehicles. Naturally, progress in this field, too, is contingent on the willingness of all the nuclear Powers to show common sense and a constructive approach and to recognize their responsibility for the fate of mankind. A complete and general ban on nuclear-weapon tests would be of considerable help in preventing the possibility of developing new kinds of such weapons and in consolidating the non-proliferation regime.
29.	The goal of preventing further dangerous developments in the world and a drift towards disaster is also being pursued through other specific Soviet proposals concerning arms limitation; proposals which if implemented would in our opinion be conducive to the creation of a favourable atmosphere for measures of a more radical nature. Such measures would include, in particular, the actual working out by the Committee on Disarmament of a convention on the prohibition of the production, stockpiling, deployment and use of neutron weapons, and the establishment of nuclear-weapon-free zones in various regions of the world, including the European continent. The strengthening of the security of non-nuclear States, too, is quite important.
30.	The solution to the problem of the earliest possible banning of the development, production and stockpiling of chemical weapons—one of the most barbaric means of annihilating people—has been long overdue. The draft basic provisions of a convention on this subject put forward by the Soviet Union provide a constructive platform for banning these weapons. It provides for the total cessation of the development, production and stockpiling of chemical weapons, a gradual destruction of stockpiles and the elimination of manufacturing facilities. This draft is before the Committee on Disarmament.  The General Assembly has repeatedly indicated its strong support for an agreement on the comprehensive prohibition of chemical weapon. Any further delay in solving the problem of the prohibition of chemical weapons carries with it not only a threat that the stockpiles of these weapons will increase but also the threat that more countries will acquire them. It is clear that the Committee should begin as soon as possible the actual business of negotiating the text of such a convention. The socialist countries, which have been consistently advocating the prohibition and destruction of chemical weapons on a global scale, have expressed their agreement and called upon other States to take parallel steps leading to the attainment of this goal within the European continent. This is precisely the goal pursued in the proposal contained in the Prague Political Declaration concerning the freeing of Europe from chemical weapons.
31.	The task of limiting conventional armaments and armed forces has remained as relevant as ever. The socialist countries have put forward a series of constructive proposals aimed at breaking the deadlock in the current Vienna talks on the mutual reduction of armed forces and armaments in Central Europe. We believe that this is a realistic programme of practical action designed to establish equal collective force ceilings at a lower level.
32.	We note with satisfaction that December 1983 will see the entry into force of the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which May Be Deemed To Be Excessively Injurious or to Have Indiscriminate Effects. The Ukrainian SSR was among the first to ratify this important international agreement. We are confident that the early universalization of the Convention would contribute to the attainment of wider and more significant objectives in the Held of conventional arms limitation and reduction.
33.	The Middle East problem has been on the agenda of the General Assembly for over 30 years now. A host of resolutions and decisions have been adopted, yet the situation still remains extremely tense and dangerous. Its root cause lies in the expansionist and aggressive policy of Israel, which enjoys comprehensive United States support and patronage. It is for precisely this reason that for decades the region has been a hotbed of constant military conflicts which are seriously aggravating the entire international situation. The situation in the Middle East has again sharply deteriorated as a result of the brutal United States interference, involving the use of military force, in the internal affairs of Lebanon. This armed intervention by the United States must be stopped and Israel must withdraw from Lebanon without any conditions that would infringe the independence and sovereignty of that country.
34.	The situation of conflict in the Middle East can and must be settled not by military confrontation but by peaceful political means at the negotiating table, with due regard for the legitimate rights and just interests of all the States and peoples of the region, including the long- suffering Arab people of Palestine. The Ukrainian SSR reaffirms its unswerving solidarity with the struggle of the Palestinian people for national independence, and believes that the realization of the legitimate aspirations of the people of Palestine and the liberation of all the Arab lands occupied by Israel since 1967 would create favourable conditions for just and lasting peace in the Middle East and for the security of all the States and peoples of the region.
35.	Lasting peace in the Middle East can be achieved through the collective efforts of all the parties concerned, with the mandatory participation, on an equal footing, of the Palestine Liberation Organization [ALO], the sole legitimate representative of the Palestinian people. This 
is precisely the objective of the Soviet Union's proposal to convene an international conference on the Middle East.
36.	The world public is gravely concerned about the exacerbation of the situation in Central America, where the United States has launched a campaign of military threats and brutal pressure against sovereign States and national liberation movements that it finds objectionable, and where it is trying to keep anti-people puppet regimes in power and carrying out military intervention against Nicaragua.
37.	The Ukrainian SSR is strongly opposed to United States interference in the sovereign affairs of the States of Central America. We are sympathetic to the efforts of the Contadora Group to bring about political settlement in that region. The discussion at the thirty-eighth session of an item proposed by Nicaragua on the situation in Central America [/1/.W242] should contribute to such a settlement.
38.	Among the efforts being made in the United Nations in the interest of peace, high priority undoubtedly belongs to actions designed to eliminate the vestiges of colonialism, racism and apartheid. The United Nations has done a great deal in this respect, as is clearly evidenced by the successes in implementing the Declaration on the Granting of Independence to Colonial Countries and Peoples. However, vestiges of colonialism still persist, and they constitute a source of international crises and conflicts. This is vividly demonstrated by Britain's desire to maintain its colonial domination over the Malvinas (Falkland) Islands.
39.	The situation prevailing in southern Africa gives the world cause for profound concern. The Ukrainian SSR strongly supports the demand of the overwhelming majority of States that the Security Council impose comprehensive mandatory sanctions against South Africa, in accordance with Chapter VII of the Charter of the United Nations. Only concerted efforts by all States and total international isolation and boycott can force the racists to end the abominable practice of apartheid to halt their aggression against neighbouring independent African States—primarily Angola—and to grant independence to Namibia.
40.	The delegation of the Ukrainian SSR draws attention to the mounting tension in the Korean peninsula. We consider it our duty to express our solidarity with the Democratic People's Republic of Korea in its struggle for the democratic reunification of the country, without outside interference, and for the withdrawal of United States forces from South Korea.
41.	The implementation of a proposal by the Mongolian People's Republic to conclude a convention on mutual non-aggression and non-use of force in relations between the States of Asia and the Pacific would make a significant contribution to the strengthening of confidence, understanding and good-neighbourliness between Asian States.
42.	We are strongly opposed to attempts by the representatives of some States to involve this session in a discussion of the so-called Afghan question, which could only impede efforts to achieve a settlement of the situation around Afghanistan. The proposals put forward by the Government of the Democratic Republic of Afghanistan constitute a good basis for such a settlement.
43.	The General Assembly has been forced to discuss the so-called Kampuchean question, against the will of the Kampuchean people and its Government. We support the proposals in the documents of the conference of the leaders of Viet Nam, Laos, and the People's Republic of Kampuchea for normalizing the situation in Southeast Asia. The countries of Indo-China have reaffirmed their desire to develop a dialogue with the members of the Association of South-East Asian Nations and to establish a zone of peace, stability and co-operation in the region. These proposals provide a genuine basis for improving the political climate in South-East Asia and throughout the world.
44.	The solution of global problems, such as those of the provision of enough food for all the people on earth, supplies of energy resources to rapidly developing industry, protection of the environment, control of dangerous diseases, and management of the resources of the world oceans, calls for extensive and stable international cooperation. These problems undoubtedly include the elimination of the underdevelopment, inherited from the colonial era, of many States of Asia, Africa and Latin America.
45.	We cannot fail to see that the deterioration of the international situation seriously affects prospects for the economic growth of the developing nations and impedes the struggle to establish a new international economic order. That is why we believe that to struggle to consolidate peace and security and to end the arms race is the sacred duty of every State and every Government striving for the economic and social progress of its people.
46.	Numerous initiatives by the socialist countries are aimed at utilizing the vast economic potentials inherent in disarmament. One of these important initiatives is the appeal to the NATO countries—made on 28 June this year—to start negotiations immediately on ceasing to increase and subsequently mutually reducing military expenditures, so that the funds thus released may be used for economic and social development, including that of the developing nations [see	This initiative reflects our understanding of the intrinsic interdependence of peace, disarmament and development. The delegation of the Ukrainian SSR will be guided by this approach with regard to the entire range of problems of development and international economic co-operation before the current session. We shall play our part in making its decisions adequately reflect the desire of the peoples of the world for active peaceful coexistence and for the development of mutually beneficial ties, in peace and stability.
47.	The Ukrainian people is engaged in peaceful creative work to carry out the plans for social, economic and cultural development for the years 1981-1985 formulated by the twenty-sixth Congress of the Communist Party of the Soviet Union and the twenty-sixth Congress of the Communist Party of the Ukraine. We must have peace if these plans are to be implemented. Mr. Vladimir Shcherbitsky, Member of the Politburo of the Central Committee of the Communist Party of the Soviet Union and First Secretary of the Central Committee of the Communist Party of the Ukraine, has pointed out that the peaceful nature of our policy is not merely a matter of words, showmanship or reliance on temporary advantages in international affairs . . .Its peaceful nature stems from the very essence of our socialist system. 
48.	Together with other States Members of the United Nations, the Ukrainian SSR is ready to continue to make every effort to preserve peace, prevent nuclear catastrophe, curb the arms race and create a climate of understanding and co-operation between the peoples on our planet.



















 
 

